Citation Nr: 1308955	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-25 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected pulmonary tuberculosis, inactive, and chronic asthmatic bronchitis.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to an initial compensable evaluation for service-connected hypertension.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and from a June 2012 rating decision from the Appeals Management Center (AMC) in Washington, DC.

The August 2008 rating decision denied entitlement to service connection for depression.  The decision itself does not expressly contemplate the new and material evidence aspect of this claim, but a subsequent October 2008 rating decision indicates that the August 2008 decision had, in fact, found that new and material evidence had been submitted to reopen the claim.  The July 2009 statement of the case and the subsequent supplemental statements of the case contain conflicting determinations with respect to whether new and material evidence had been received.  The Board notes, however, that it must consider the new and material evidence question independent from the RO's determination on this matter, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In January 2011 and June 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to an initial compensable evaluation for service-connected hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  In a July 1978 decision, the Board found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.

2.  The additional evidence received since the July 1978 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.


CONCLUSION OF LAW

Evidence added to the record since the July 1978 rating decision is new and material; thus, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issue decided herein.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, and that the claim is reopened.  In light of the above, any errors by VA in complying with the requirements of VCAA as to this issue are moot.  

II.  New and Material Evidence

In general, Board decisions that are unappealed become final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 1972, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, then characterized as entitlement to service connection for psychosis, was denied.  The rating decision cited the lack of a psychiatric abnormality in service or for more than a decade following the Veteran's separation from service, at which time he was found to have borderline schizophrenia.  At the time of this decision, the record contained, in pertinent part, the Veteran's service treatment records and a personal statement from a private doctor attesting that he had treated the Veteran for anxiety reaction in October 1957, March 1959, September 1969, and March 1971.  

The Veteran perfected an appeal of the March 1972 rating decision, asserting a causal link between his psychiatric disability and his service-connected pulmonary tuberculosis.  

In a January 1974 decision, the Board denied the Veteran's service connection claim on two separate bases.  First, the Board determined that there were no clinical findings indicative of schizophrenia in service or within one year of separation therefrom.  Second, it found that there was no etiological relationship between the Veteran's schizophrenia and his pulmonary tuberculosis.  In addition to the evidence that was noted to have been of record at the time of the March 1972 rating decision, the Veteran had submitted numerous lay statements from friends, family, and fellow servicemembers.  

Also added to the record was an August 1972 psychiatric evaluation and etiology opinion from a private psychiatrist.  The August 1972 record notes that the Veteran began showing impairment of his emotional condition after receiving treatment for his pulmonary condition.  After finding out that he had tuberculosis, his defenses collapsed and full-blown psychotic symptomatology emerged.  It was the psychiatrist's professional opinion that the Veteran's pulmonary condition precipitated his psychosis.  

The Veteran's subsequent attempt to reopen his claim was denied in a March 1976 rating decision.  The Veteran perfected an appeal of this decision, and the July 1978 Board decision found that new and material evidence had not been submitted to reopen the Veteran's claim.  At the time of the Board decision, additional VA medical records had been added to the claims file, as had a March 1976 RO and a May 1978 Board hearing transcript.  The Board found that the testimony of a private physician at the March 1976 hearing, indicating that the Veteran's schizophrenia was secondary to his service-connected pulmonary disorders, was cumulative in nature and did not show a causal relationship between the Veteran's schizophrenia and his service-connected pulmonary disorders.  

The Veteran's most recent attempt to establish service connection for an acquired psychiatric disability arises from a September 2007 claim.  Since the time of the July 1978 Board decision, several pieces of evidence have been added to the record.  In pertinent part, the record now contains a December 2008 psychiatric evaluation in which the Veteran's private psychiatrist asserts that he has "no doubt" that the Veteran's pulmonary condition, and ultimately his tuberculosis, developed the Veteran's anxiety disorder, major depression, severe psychosis, and finally, paranoid schizophrenia.   

This opinion is new in that it was not of record at the time of the prior final denial.  In addition, even though the December 2008 psychiatrist's ultimate conclusion, that the Veteran's psychiatric disability was caused by his tuberculosis, is the same as that of the August 1972 and March 1976 psychiatrists, the Board observes that the rationale that was provided in the December 2008 opinion differs from that which was stated in the August 1972 opinion.  Specifically, while the August 1972 opinion suggests a sudden "collapse" of the Veteran's defenses following his finding out that he had tuberculosis, the December 2008 opinion describes a more gradual decline from anxiety to depression to paranoid schizophrenia.

The December 2008 opinion is material in that it relates to the question of whether there is a causal link between the Veteran's service-connected pulmonary tuberculosis and a current acquired psychiatric disability, which is an unestablished fact that is necessary to substantiate the Veteran's claim.  In short, the Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.


REMAND

As noted above, the record now contains new evidence of a link between the Veteran's service-connected pulmonary tuberculosis and a current acquired psychiatric disability.  It is thus necessary for the Board to evaluate the Veteran's claim on the merits.  

The Board observes that, thus far, the Veteran's claim has been denied, in relevant part, based on a lack of evidence of a psychiatric disability in service or for more than a decade following the Veteran's separation from service.  One particular basis for denial of this claim has been an absence of evidence of a psychiatric disability in the Veteran's service treatment records.  

In a January 1957 service treatment record, however, it is noted that the Veteran had once again sought treatment for coughing and chest pains.  It was noted that he had had the "[s]ame trouble as many times before.  Total now about 3 hospitalizations and numerous sick call visits.  Has chronic bronchitis but [illegible] psychic overlay.  Wants to go home to [Puerto Rico]."  The Board acknowledges that this record may merely indicate malingering rather than an actual psychiatric pathology.  However, this particular record has not actually been addressed or explained by a medical professional.  Because this evidence may indicate the presence of symptoms of an acquired psychiatric disability in service, the Board finds it necessary to remand this claim for a new VA examination and etiology opinion.  

The Board further notes that the record indicates that the Veteran receives regular psychiatric treatment from a Dr. Madrid, who is a private psychiatrist.  While this case is on remand, the AMC should attempt to obtain any relevant private records from this individual.

Finally, the Board notes that the Veteran's claim of entitlement to service connection for hypertension was granted in the Board's June 2012 decision.  The AMC assigned a 0 percent (noncompensable) rating for this disability, effective September 12, 2007.  In July 2012, the Veteran registered his disagreement with the assigned rating by filing a notice of disagreement.

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In the case at hand, the claim of entitlement to an initial compensable rating for service-connected hypertension must be remanded for the issuance of a statement of the case.  





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be asked to sign and return release forms authorizing VA to obtain any relevant outstanding private medical records, to include any records from Dr. Madrid.  The Veteran should also be notified that he may submit any such records himself.  

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  All efforts to obtain these records should be recorded in the claims folder.

2.  Following completion of the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, including January 1957 treatment for coughing and chest pains.  The examiner should expressly discuss the significance of the January 1957 service treatment record noting the Veteran's complaints of coughing and chest pains.  Specifically, this note reflects that the Veteran had had the "[s]ame trouble as many times before.  Total now about 3 hospitalizations and numerous sick call visits.  Has chronic bronchitis but [illegible] psychic overlay.  Wants to go home to [Puerto Rico]."  

If not caused by or related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability was caused by or related to the Veteran's service-connected pulmonary tuberculosis, inactive, and chronic asthmatic bronchitis.  If not caused by or related to the Veteran's pulmonary tuberculosis, inactive, and chronic asthmatic bronchitis, the examiner should provide an opinion as to whether the Veteran's psychiatric disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the pulmonary tuberculosis, inactive, and chronic asthmatic bronchitis.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

Any opinion expressed must be accompanied by a complete rationale.

3.  Issue a statement of the case addressing the appellant's claim of entitlement to an initial compensable rating for service-connected hypertension.

The appellant should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to this issue.  The RO/AMC is free to undertake any additional development deemed necessary with respect to this issue.

4.  After the development requested above has been completed, again review the claim of entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected pulmonary tuberculosis, inactive, and chronic asthmatic bronchitis.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


